DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 09/07/2020. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanically operating devices” in claims 1 and 18 are “transmission shaft 5 and rocker arms 4, flywheel device 12,” as described on page 4 lines 22-26, and on page 7 lines 4-22 and shown in figure 7 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with THOMAS D.KOHLER (Reg. no. 32797) on 01/03/2022.
The application has been amended as follows: 

Claims 1 and 18 have been amended as follows:

Claim 1 has been amended and replaced as follows:
1. A wave power unit [[of a power generation system, comprising at least a stationary floating platform and a movable floating platform, wherein:
one stationary floating platform and one movable floating platform are paired to form a functional unit, with [[plurality of said functional units being [[combined into the power generation system;
the stationary floating platform and the movable platform are configured to dynamically interact in response to wave action to convert wave energy into mechanical energy to at least drive a power generation device to generate power; 
the stationary and the movable floating platforms [[is]] are all water suspended platforms with a sealed space; wherein the sealed space in the stationary and the movable floating platforms are configured to accommodate mechanical operating devices [[to prevent from water; the stationary floating platform comprises  elongated structure configured to extend into the water;
the movable floating platform comprises a flat structure configured to be disposed on the water surface; 
the stationary floating platform is configured as a carrier to assist in conversion of mechanical energy to electric energy; and 
the movable floating platform is configured as a carrier to assist in conversion of wave energy to mechanical energy.  

Claim 18 has been amended as follows:
Claim 18 line 1, after "unit", delete “suitable”.
Claim 18 line 12, after "all water", insert --suspended--.
Claim 18 line 13, after "operating devices" , delete “away” , and insert –to prevent--.

Allowable Subject Matter
Claims 1-2, and 18-35 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 18 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A wave power unit for large-scale application of a power generation system including: one stationary floating platform and one movable floating platform are paired to form a functional unit, with plurality of said functional units being combined into the power generation system; in combination with the stationary and the movable floating platforms are all water suspended platforms with a sealed space; wherein the sealed space in the stationary and the movable floating platforms are configured to accommodate mechanical operating devices to prevent from water; the stationary floating platform comprises  elongated structure configured to extend into the water; the movable floating platform comprises a flat structure configured to be disposed on the water surface; the stationary floating platform is configured as a carrier to assist in conversion of mechanical energy to electric energy; and the movable floating platform is configured as a carrier to assist in conversion of wave energy to mechanical energy.” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 18:
The prior art of record does not teach “A wave power generation unit for large-scale application, comprising at least two types of floating platforms that dynamically differ from each other under the effect of waves, the at least two types comprising a stationary floating platform and a movable floating platform, wherein: one stationary floating platform and one movable floating platform are paired to form a functional unit; the stationary floating platform is configured with four movable floating platforms in cross symmetry, and the movable floating platforms are configured with four stationary floating platforms in cross symmetry; and the dynamic difference between the two floating platforms caused by waves causes interactions between the two floating platforms that convert wave energy into mechanical energy, and further at least drive mechanical devices to operate and a power generation device to generate power in combination with the floating platforms are all water suspended platforms with a sealed space for accommodating mechanically operating devices to prevent from water; the stationary floating platform is an elongated bowling ball-shaped structure with a hollow sealed cavity that extends into the water; and the movable floating platform is a flat inverted cone-shaped structure with a hollow sealed cavity that is disposed on the water surface; the stationary floating platform is configured as a carrier for conversion of mechanical energy to electric energy, and the movable floating platform is configured as a carrier for conversion of wave energy to mechanical energy;” as claimed in claim 18, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18.

In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAFIQ MIAN/Primary Examiner, Art Unit 3746 
January 5, 2022